UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6899


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID FIELDS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:02-cv-03708-SB)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Fields, Appellant Pro Se. Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David      Fields      seeks     to       appeal      the     district       court’s

order    denying            his   Fed.      R.       Civ.     P.      60(b)       motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2009) motion.                                  The order is

not    appealable       unless      a     circuit       justice       or    judge    issues    a

certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2006);

Reid    v.     Angelone,          369     F.3d       363,    369      (4th        Cir.    2004).

A certificate          of     appealability           will      not      issue      absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.      § 2253(c)(2)          (2006).         A    prisoner       satisfies        this

standard     by    demonstrating          that       reasonable       jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                  Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).         We    have   independently            reviewed       the     record    and

conclude       that    Fields       has    not        made    the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3